Citation Nr: 1213746	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-05 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right hand disorder.

4.  Entitlement to service connection for a neuropathy disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1942 to November 1945 and from August 1950 to September 1967.  He retired with more than 20 years of service.  During service in Korea, he earned a Combat Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was previously before the Board in July 2010, when it remanded the Veteran's claims for further evidentiary development.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board remanded the Veteran's claims in order to attempt to obtain additional service treatment records, obtain the most current treatment records, and to provide the Veteran with VA examinations of his back, hand, and neuropathy.  The Board finds that such development was accomplished in accord with the Board's remand instructions.  The Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed cervical spine disability and his military service.

2.  The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed lumbar spine disability and his military service.

3.  The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed right hand disability and his military service.

4.  The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed neuropathy and his military service.


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine disability was not incurred or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

2.  The Veteran's lumbar spine disability was not incurred or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

3.  The Veteran's hand disability was not incurred or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

4.   Neuropathy was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated August 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the August 2006 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  Pursuant to the Board's July 2010 Remand, the Appeals Management Center requested all service treatment records from the National Personnel Records Center, and all available service treatment records were provided in November 2010.

Additionally, pursuant to the Board's June 2010 remand, in October 2010 the Veteran was provided with VA examinations of his spine, hand, and peripheral nerves.  The examination reports indicate that the examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  The Veteran did not request a hearing before a Veterans Law Judge.

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.             § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Turning to the facts in the instant case, the Veteran contends that he has cervical spine, lumbar spine, right hand, and neuropathy disabilities that are related to his active duty military service.  The Board will address all of these claims together because they involve a similar application of law to fact.

In the instant case, regarding the first Hickson element, medical evidence of a current disability, the October 2010 examiner diagnosed the Veteran with degenerative changes of the cervical and lumbar spine, arthritis of the right hand, and axonal sensorimotor neuropathy.  The remaining medical evidence of record is consistent with these diagnoses.  The record, therefore, contains medical evidence of a current disability, and the first Hickson element is satisfied with respect to each of the claims.

With respect to the second Hickson element, in-service disease or injury, the record demonstrates that the Veteran received treatment in service for upper back pain and right hand pain, and thus the second Hickson element is met with respect to those claims.  

With respect to the Veteran's lumbar spine disability and neuropathy, the Veteran claims that he injured his lower back in service.  While the record contains no evidence of such an injury, the Veteran is competent to give evidence regarding what he experienced during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  Likewise, the Veteran's report of incurring a back injury in service is consistent with the Veteran's combat service.  See 38 U.S.C.A. § 1154 (West 2002).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  In this case, the Board finds the Veteran's allegation that he incurred a lumbar injury during combat to be credible.  Therefore, the Board finds that the Veteran incurred an in-service injury to his lower back, and the second Hickson element is satisfied with respect to that claim.  

With regard to the Veteran's claim for a service connection for neuropathy, the Veteran has not stated that he experienced symptoms associated with neuropathy in service.  Similarly, the Veteran's treatment records are silent for complaints or treatment for neuropathy.  The Board finds, therefore, that the record contains no evidence of in-service disease or injury with respect to the Veteran's claim for service connection for peripheral neuropathy, and the claim fails on that basis alone.  Even though there is no evidence that the Veteran incurred in-service disease or injury with respect to the Veteran's claim for service connection for peripheral neuropathy, for the sake of completeness and in the interest of clarity, the Board will additionally address the third Hickson element with respect to this claim.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (noting that the Board has the fundamental authority to decide in the alternative.)

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The record contains one medical nexus opinion of record with respect to each of the Veteran's claimed disabilities: the opinion of the October 2010 VA examiner.  

With respect to the Veteran's claims for arthritis of the cervical and lumbar spine, the examiner opined that it was less likely than not that such disabilities were causally related to his active duty military service.  The examiner noted that the Veteran was treated in September 1964 for cervical and upper back pain, and he was diagnosed at that time with muscle spasm.  In January 1965, the Veteran experienced upper back pain that radiated to the shoulders on January 1965.  A January 1965 x-ray examination of the Veteran's upper back revealed normal results.  

The examiner observed that the Veteran did not seek medical treatment for a lower back condition in service.  The examiner noted that the Veteran's service separation examination, which was conducted in April 1967, was silent regarding a back disorder; the Veteran's spine was noted as normal.  The examiner noted additionally that the Veteran was diagnosed with degenerative joint disease of the cervical spine in September 2006.  Additionally, the examiner noted that the record contained no complaints or treatment of a back condition for years after service.  This absence of treatment suggested to the examiner that the Veteran's in-service back treatment was acute, transitory, and resolved with the treatment provided in the military.  Given the normal x-ray findings of the upper back in service and the length of time before diagnosis with degenerative joint disease, the examiner opined that the Veteran's back disabilities were more likely than not related to the natural process of aging.  The Board finds this opinion persuasive, as it is supported by a rationale based on discussion of facts in the record.   

Regarding the Veteran's claim for service connection for a right hand condition, the examiner opined that it was less likely than not that such disability was causally related to his active duty military service.  The examiner noted that the Veteran was treated in service for a right wrist sprain on a number of occasions between April 1963 and December 1967.  (The Board notes that the last clinical record referencing treatment of the Veteran's hand or wrist is in 1966; the Veteran was separated from service in September 1967; the notation of December 1967 in-service treatment in the examiner's opinion appears to be a typographical error).  A June 1963 x-ray of the Veteran's right wrist revealed no fracture or other abnormality.  The examiner observed that separation examinations from March 1958 and April 1967 are silent with regard to a right hand or wrist condition.  The examiner noted the lack of treatment for a right hand condition many years after service.  Accordingly, the examiner concluded that the Veteran's right hand condition was more likely the natural progression of aging and was less likely than not related to service.

Regarding the Veteran's claim for service connection for neuropathy, the examiner opined that it was less likely than not that such disability was causally related to his active duty military service.  The examiner noted that the Veteran's service treatment records are silent for any subjective complaints of numbness and paraesthesias of the arms and legs.  The examiner further noted that the Veteran was diagnosed with neuropathy several decades after service.  The Veteran suffers from hypothyroidism, which, the examiner pointed out, is one of the more frequent causes of neuropathy.  Even accepting the Veteran's contention that he experienced neuropathy in service, the 40 year gap between the Veteran's service and his first medical treatment for neuropathy demonstrates that any neuropathy experienced in service was acute and transitory.

In addition to the results of the October 2010 examination, the Board has reviewed the Veteran's medical treatment records for any suggestion that a nexus exists between the Veteran's disabilities and his active duty service, and it has found no such connection.  The Veteran has been afforded ample opportunity to furnish medical and other nexus evidence in support of his claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a veteran's responsibility to support a claim for VA benefits).  The probative medical evidence of record, therefore, is against a finding of a nexus between the Veteran's active duty military service and his disabilities.

To the extent that the Veteran himself believes his disabilities are related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board is competent to report that he sustained an injury to his back and right hand in service, and indeed, the Veteran was provided with a VA examination of his conditions based on the competency of such assertions.

The Veteran is not competent, however, to opine that his in-service injuries resulted in chronic residuals to which a current disability may be attributed.  That is, the Veteran is not competent to report that his current disabilities are etiologically related to an in-service injury.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The record contains no competent opinions linking the Veteran's disabilities to his military service.  

To the extent that the Veteran is contending that his disabilities have existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Additionally, as noted above, claims for service connection for arthritis may be granted on a presumptive basis if the record demonstrates that arthritis became manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has closely reviewed the record for evidence supporting a continuity of symptomatology or entitlement to presumptive service connection, and the objective evidence of record is against such findings.  The Veteran's April 1967 retirement examination indicates that the Veteran had "normal" upper extremities, lower extremities, and spine.  

The record contains no evidence of any symptomatology associated with the Veteran's disabilities for several decades after service.  In particular, the record includes summaries and diagnostic evaluations related to private hospitalizations in June 1995 and August 1996.  Those records including radiologic examinations of the sinuses, abdomen, and chest, among other records.  The hospitalization summaries and records reflect no notation that the Veteran reported a history of, or symptoms of neck or back pain, a disorder of the right hand, or neuropathy; there is no notation that back or neck pain, a hand disorder, or neuropathy were treated during either hospitalization, although the records reflect diagnostic examinations related to a number of disorders and treatment of several disorders.  It is not credible that the Veteran would have chronic neck or back pain, hand pain, or a neuropathic disorder and fail to disclose such symptoms or disorders or provide a history of such symptoms or disorders during two hospitalizations, if the disorders or symptoms were present.  

The Board places greater weight on the contemporaneous denial of symptoms associated with his claimed disabilities at service separation than on the Veteran's later assertions that symptoms associated with his disabilities persisted at service separation and continuously thereafter.  As noted, it not credible that the Veteran would have experienced neck, back, and hand pain and neuropathy and fail to disclose such symptoms during hospitalizations in the 1990s.   Similarly, with regard to the possibility of service connection on a presumptive basis, the Board finds that the above facts do not suggest that the Veteran's disabilities became manifest to a degree of 10 percent or more by September 1968, one year from the Veteran's separation from service.  Service connection on a presumptive basis is unwarranted.  

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's disabilities and his active duty military service, and it finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.       § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefits sought on appeal are accordingly denied.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a right hand disorder is denied.

Service connection for a neuropathy disorder is denied.




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


